DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-20 are presented for examination.
Claims 1-20 are allowed.

Terminal Disclaimer
The Terminal disclaimers filed, 05/13/2022, have been acknowledged, approved, and placed in the files of records.

Invention
The Present invention teaches "A system for controlling a fleet of unmanned vehicles includes a plurality of unmanned vehicles connected to a computing device. The computing device stores a dynamic attribute and a static attribute respective to each of the plurality of unmanned vehicles. The computing device is configured to: receive a task request including (i) an item identifier of an item, (ii) an action type defining an action to be performed respective to the item, and (iii) a location identifier of a location at which to perform the action; responsive to receiving the request, retrieve the stored dynamic attributes and static attributes; based on a comparison of the task request with the dynamic attributes and the static attributes, select one of the plurality of unmanned vehicles; and transmit, via the network, a command to the selected unmanned vehicle to perform the action respective to the item at the location.”

Reason for Allowance
The following is an Examiner’s statement of reasons for allowance: claims 1-20  are allowed. The claimed subject matter is allowed based on the following: The claims are allowed based on the Remarks/Arguments of the Applicants filed 05/13/2022, Page 1.  Further, the prior art on record fails to teach or suggest, either in singularity or in combination, the claimed subject matter of the invention. Therefore, the independent claims 1, 13 are allowed, the claims 2-12, 14-20 are also allowed based on their dependency upon the independent claims 1, 13.

           Therefore, when taken as a whole application, and incorporating all the respective limitations, none of the prior art discloses the features as claimed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submission should be clearly labeled "Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

                   Vesta et al.  (US Pub. No.: 2014/0365258 A1) teaches “The Job Management System (JMS) of the present invention processes job requests in an automated physical environment, such as a factory, hospital, order processing facility or office building, wherein the job requests are handled by a fleet of autonomously-navigating mobile robots. The JMS includes a map defining a floor plan, a set of virtual job locations and a set of one or more virtual job operations associated with virtual job locations. The JMS automatically determines the actual locations and actual job operations for the job requests, and intelligently selects a suitable mobile robot to handle each job request based on the current status and/or the current configuration for the selected mobile robot. The JMS also sends commands to the selected mobile robot to cause the mobile robot to automatically drive the actual job location, to automatically perform the actual job operations, or both.”

          Lert, JR. et al.(US Pub. No.: 2009/0074545 A1) teaches “Methods and apparatus for selecting and combining packages in an outbound container by employing autonomous transfer and transport vehicles which move on a network of roadways to carry a plurality of individual cases each containing the same kind of product from a loading station and to a destination station where individual packages are combined in the outbound container. The travel of each vehicle through the roadway network is computer controlled, and each vehicle includes means for automatically loading and unloading packages from predetermined locations on the network.”
        
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BABAR SARWAR whose telephone number is (571)270-5584.  The examiner can normally be reached on Mon-Fri 9:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris S. Almatrahi can be reached on (313)446-4821.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/BABAR SARWAR/Primary Examiner, Art Unit 3667